MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Aug 27 2020, 8:45 am
court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David W. Stone                                           Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         Tiffany A. McCoy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Dre’quez Redfield,                                       August 27, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2497
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable Angela Warner
Appellee-Plaintiff.                                      Sims, Judge
                                                         Trial Court Cause No.
                                                         48C01-1810-F2-2652



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2497 | August 27, 2020        Page 1 of 12
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Dre’quez Redfield (Redfield), appeals his sentence

      following his conviction for burglary with a deadly weapon, a Level 2 felony,

      Ind. Code § 35-43-2-1(3)(A); attempted armed robbery, a Level 3 felony, I.C. §§

      35-42-5-1(a)(1), 35-41-5-1; and criminal confinement while armed with a deadly

      weapon, a Level 3 felony, I.C. § 35-42-3-3(a), -(b)(2)(A).


[2]   We affirm.


                                                   ISSUES
[3]   Redfield presents the court with two issues, which we restate as:


              (1) Whether the trial court abused its discretion in identifying the
                 aggravating circumstances; and


              (2) Whether his sentence is inappropriate given the nature of his
                 offenses and his character.


                      FACTS AND PROCEDURAL HISTORY

[4]   In 2018, Redfield and Jarrod King (King) were both separately dealing

      marijuana in Anderson, Indiana. King purchased marijuana from Redfield on

      one occasion. Redfield had also once been briefly at King’s home in the 2300

      block of Chase Street.


[5]   On October 17, 2018, King was at home on Chase Street with his girlfriend,

      Kayla Rusk (Rusk), who was eight-months pregnant at the time. Redfield had


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2497 | August 27, 2020   Page 2 of 12
      texted King offering marijuana for sale, but King had rejected the offer, telling

      Redfield that his prices were too high. Around 6:30 p.m., Redfield appeared

      unannounced at King’s home. King was surprised to see Redfield but allowed

      him to enter. A physical altercation between Redfield and King ensued. While

      Redfield and King fought, Jason Hart (Hart) entered King’s home and

      participated in the altercation. Rusk heard the altercation and came to the

      living room to investigate. King handed Rusk two back packs filled with over

      six pounds of marijuana and told her to run.


[6]   Rusk fled to the home of her next-door neighbor, Chastity Kube (Kube), who

      was also pregnant at the time. Unbeknownst to Kube, Rusk dumped the two

      marijuana-filled backpacks in Kube’s shower and pulled the shower curtain

      shut. Shortly thereafter, Redfield kicked open Kube’s front door. Kube ran to

      her bedroom and attempted to barricade herself inside. Redfield pushed open

      the bedroom door, pinning Kube against the wall. Redfield pointed a gun at

      Kube’s head and demanded repeatedly to know “where it was.” (Transcript

      Vol. I, p. 118). Kube had no idea what Redfield was seeking and was scared for

      her life and the life of her unborn baby. Kube eventually extricated herself from

      the bedroom and fled her home. As she fled, she saw a man in a red hoodie

      coming from the area of her back yard. Afterwards, she discovered that the

      backdoor to her home had been broken in and her home rifled.


[7]   Rusk and neighbors called 9-1-1. After investigators spoke with King, Redfield

      and Hart were quickly developed as suspects. On October 17, 2018, the State

      filed an Information, charging Redfield with two Counts of burglary of King

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2497 | August 27, 2020   Page 3 of 12
      and Kube, both as Level 2 felonies; armed robbery of King, a Level 3 felony;

      attempted armed robbery of Kube, a Level 3 felony; and three Counts of

      criminal confinement of King, Rusk, and Kube, all as Level 3 felonies. On

      August 29, 2018, the State amended the armed robbery charge to Level 3 felony

      attempted armed robbery.


[8]   On September 4, 2019, the trial court convened Redfield’s three-day jury trial

      and granted the State’s motion to dismiss the criminal confinement charges

      pertaining to King and Rusk. The jury found Redfield guilty of burglary of

      Kube’s home, attempted armed robbery of Kube, and criminal confinement of

      Kube. The jury acquitted Redfield of all the other charges.


[9]   On September 24, 2020, the presentence investigation report (PSI) was filed.

      Redfield told the PSI investigator that the offenses were the result of “a drug

      deal gone bad . . . Even the dude got on the stand and told him it was a

      misunderstanding.” (Appellant’s App. Vol. II, p. 156). Redfield has a history

      of prescription medication abuse starting from the age of fifteen. Redfield

      reported that he was high on Adderall, Suboxone, Percocet, and Xanax at the

      time of the offense and stated to the PSI investigator that he could not recall the

      details of the offenses. Redfield strongly denied to the PSI investigator that he

      had held a gun to Kube’s head and thought he had been guilty of residential

      entry at most, not burglary. Redfield told the PSI investigator that he did not

      believe that the criminal justice system was fair and asked, “How can people get

      on the stand and just lie on you?” (Appellant’s App. Vol. II, p. 158).



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2497 | August 27, 2020   Page 4 of 12
[10]   The PSI detailed Redfield’s criminal record. As a juvenile, Redfield had been

       adjudicated delinquent for possession of cocaine and operating a motor vehicle

       without ever receiving a license in 2012. He was sentenced to formal probation.

       In 2013, Redfield was adjudicated delinquent for resisting law enforcement and

       received probation and substance abuse treatment. As an adult, in 2014

       Redfield pleaded guilty to Level 6 felony cocaine possession and was sentenced

       to one year and 128 days of probation. Approximately one month after he had

       been arrested on the cocaine possession charge, Redfield was arrested for

       marijuana possession, leaving the scene of an accident, operating while

       intoxicated on a controlled substance, and driving while suspended. Redfield

       ultimately pleaded guilty to operating while intoxicated on a controlled

       substance and received a 361-day sentence that was suspended to probation. In

       2015, Redfield pleaded guilty to Level 6 felony resisting law enforcement and,

       on November 15, 2016, was sentenced a one-year sentence, suspended to

       probation. On October 23, 2018, the State filed a notice of violation of

       probation in the resisting law enforcement case, and on November 19, 2018,

       Redfield’s probation was revoked. In the Case/Offense Information section of

       the PSI, the portion titled “On Probation/Parole at Offense:” was filled in

       “Yes.” (Appellant’s App. Vol. II, p. 151).


[11]   Kube filed a victim’s impact statement with the trial court. Following the

       offenses, Kube experienced stress-induced, pre-term labor and had to be

       hospitalized. She was subsequently put on bed rest and delivered her baby prior

       to its due date. Kube missed work immediately after the offenses, during her


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2497 | August 27, 2020   Page 5 of 12
       pregnancy complications, and for Redfield’s trial and was placed on probation

       at her employment due to absence. Kube continues to experience anxiety, loss

       of concentration, and nightmares regarding the offenses.


[12]   On September 30, 2019, the trial court held Redfield’s sentencing hearing.

       During his allocution, Redfield told the trial court that he took responsibility for

       the offenses. The trial court found Redfield’s criminal record that included two

       felony convictions, one for drug offense and one for a violent offense, was an

       aggravating circumstance. The trial court found the fact that Redfield was on

       probation at the time of the instant offenses to be a second aggravating

       circumstance. The trial court acknowledged Redfield’s expression of remorse

       but declined to extend it any significant mitigating weight due to Redfield’s

       prior statements diminishing his acceptance of responsibility. The trial court

       found that the aggravators outweighed the mitigators. The trial court sentenced

       Redfield to twenty-five years for burglary, thirteen years for attempted armed

       robbery, and thirteen years for criminal confinement, to be served concurrently,

       and with five years suspended to probation.


[13]   Redfield now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                         I. Aggravating Circumstances

[14]   Redfield asserts that the trial court abused its discretion when it found that his

       criminal record and the fact that he was on probation at the time of the offenses

       were aggravating circumstances. So long as a sentence imposed by a trial court

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2497 | August 27, 2020   Page 6 of 12
       is within the statutory range for the offense, it is subject to review only for an

       abuse of discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified

       on reh’g, 875 N.E.2d 218 (Ind. 2007). An abuse of the trial court’s sentencing

       discretion occurs if its decision is clearly against the logic and effect of the facts

       and circumstances before the court, or the reasonable, probable, and actual

       deductions to be drawn therefrom. 868 N.E.2d at 490. A trial court abuses its

       discretion when it fails to enter a sentencing statement at all, its stated reasons

       for imposing sentence are not supported by the record, its sentencing statement

       omits reasons that are clearly supported by the record and advanced for

       consideration, or its reasons for imposing sentence are improper as a matter of

       law. Id. at 490-91.


[15]   As to his criminal record, Redfield contends that his only violent prior offenses

       were his true-finding for resisting law enforcement and his Level 6 felony

       conviction for resisting law enforcement and that “the Supreme Court

       recognized that the significance of a criminal record can vary with the types of

       offense in the record and the offenses for which sentence is being imposed.”

       (Appellant’s Br. p. 10). Redfield argues that for “purposes of sentencing for the

       burglary with deadly weapon and attempted armed robbery, [his] record of

       petty offenses do not justify the near-maximum sentence which was imposed.”

       (Appellant’s Br. p. 11). Redfield essentially challenges the weight the trial court

       accorded to his criminal record. However, after the General Assembly adopted

       our present advisory sentencing scheme in 2005, a trial court is no longer

       obligated to identify and weigh the aggravating and mitigating circumstances


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2497 | August 27, 2020   Page 7 of 12
       upon rendering its sentence. Anglemyer, 868 N.E.2d at 491. Rather, it may

       impose any sentence authorized by law once it has entered its sentencing

       statement. Id.; see also I.C. § 35-38-1-7.1(d). As a result, the relative weight

       ascribed by the trial court to any aggravating and mitigating circumstances is no

       longer subject to our review. Anglemyer, 868 N.E.2d at 491.


[16]   As to the aggravating circumstance that he was on probation at the time he

       committed the instant offenses, Redfield argues that “[i]t is far from clear that

       [Redfield] was on probation based on the PSI,” which we take to be a challenge

       to the evidence supporting this aggravator. (Appellant’s Br. p. 11). The PSI

       noted that on October 23, 2018, which was six days after Redfield committed

       the instant offenses, the State filed a notice of violation of probation in

       Redfield’s 2015 felony resisting law enforcement case, and on November 19,

       2018, Redfield’s probation was revoked. The Case/Offense Information

       section of the PSI indicated that Redfield was on probation at the time of the

       offenses. Redfield did not object to this information in his PSI or correct it at

       his sentencing hearing. In light of this evidence, we conclude that, contrary to

       Redfield’s assertions, the trial court did not abuse its discretion in finding this

       aggravating circumstance because it was supported by the record.


                                        II. Appropriateness of Sentence

[17]   Redfield request that we review the appropriateness of his sentence and asserts

       that his twenty-five-year aggregate sentence is overly-harsh. “Even when a trial

       court imposes a sentence within its discretion, the Indiana Constitution

       authorizes independent appellate review and revision of this sentencing

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2497 | August 27, 2020   Page 8 of 12
       decision.” Hoak v. State, 113 N.E.3d 1209, 1209 (Ind. 2019). Thus, we may

       revise a sentence if, after due consideration of the trial court’s decision, we find

       that the sentence is inappropriate in light of the nature of the offenses and the

       character of the offender. Id. The principal role of such review is to attempt to

       leaven the outliers. Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). The

       defendant bears the burden to persuade the reviewing court that the sentence

       imposed is inappropriate. Robinson v. State, 91 N.E.3d 574, 577 (Ind. 2018).


                                             A. Nature of the Offenses

[18]   When assessing the nature of an offense, the advisory sentence is the starting

       point that the legislature selected as an appropriate sentence for the particular

       crime committed. Perry v. State, 78 N.E.3d 1, 13 (Ind. Ct. App. 2017). Redfield

       was convicted of burglary as a Level 2 felony and attempted armed robbery and

       criminal confinement as Level 3 felonies. A Level 2 felony has a sentencing

       range of between ten and thirty years, with an advisory sentence of seventeen

       and one-half years. I.C. § 35-50-2-4.5. A Level 3 felony has a sentencing range

       of between three and sixteen years, with an advisory sentence of nine years.

       I.C. § 35-50-2-5(b). Therefore, Redfield faced a potential sentence of sixty-two

       years. Redfield was sentenced to moderately-enhanced sentences of twenty-five

       years for the Level 2 felony and thirteen years each for the Level 3 felonies, to

       be served concurrently.


[19]   When reviewing the nature of the offense, we look to the “the details and

       circumstances of the commission of the offense and the defendant’s

       participation.” Perry, 78 N.E.3d at 13. Here, Redfield had a physical

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2497 | August 27, 2020   Page 9 of 12
       altercation with King over marijuana that spilled over onto an innocent party,

       Kube. Kube had no part in King’s drug dealing and only became involved in

       the events of October 17, 2018, because Rusk fled from Redfield into her home.

       Redfield broke through Kube’s front door in pursuit of Rusk and held a gun to

       Kube’s head in an attempt to force her to divulge the whereabouts of the

       marijuana she knew nothing about. Kube was pregnant at the time. Kube

       reported that after the offenses, she experienced pre-term labor and had to be

       hospitalized. Due to stress and anxiety caused by the offenses, Kube’s life was

       disrupted when she had to be put on bed rest to protect her pregnancy, and her

       ability to sleep and concentrate has been affected. Kube reported that she

       delivered her baby pre-term, and she continues to experience anxiety due to the

       offenses. In addition, her work has been impacted by the absences she has

       incurred as a result of Redfield’s offenses.


[20]   Redfield contends that “[n]othing in this case distinguishes the offenses at issue

       from the run of the mill crimes of that sort however. They do not fall in the

       category of the near worst of those offenses.” (Appellant’s Br. p. 13). We find

       this argument unpersuasive for at least two reasons. Redfield’s offenses were

       more egregious than run-of-the-mill burglary, attempted armed robbery, and

       criminal confinement because he involved an innocent party who was pregnant

       whose only connection to these events was that she gave refuge to an

       extremely-pregnant neighbor who appeared to be in distress. In addition,

       Redfield received only moderately-enhanced, concurrent sentences, and,

       therefore, we find any argument about “near-maximum” sentences to be


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2497 | August 27, 2020   Page 10 of 12
       inapplicable to his case. (Appellant’s Br. p. 13). In short, Redfield has failed to

       persuade us that his sentence is inappropriate in light of the nature of his

       offenses.


                                            B. Character of the Offender

[21]   Redfield also urges us to revise his sentence in light of his character. Upon

       reviewing a sentence for inappropriateness, we look to a defendant’s life and

       conduct as illustrative of his character. Morris v. State, 114 N.E.3d 531, 539

       (Ind. Ct. App. 2018), trans. denied. Redfield was twenty-three years old at

       sentencing. He has already amassed a criminal record of true-findings for

       cocaine possession, operating without a license, false informing, and resisting

       law enforcement as well as convictions as an adult for cocaine possession,

       operating while intoxicated, and resisting law enforcement. Thus, Redfield has

       substantial criminal record that includes drug-related and violent offenses. In

       addition, it is evident from the record that Redfield was actively engaged in

       dealing marijuana in Anderson and was abusing prescription medication, so he

       was not living a law-abiding life apart from his record of criminal convictions.

       Redfield has received the benefit of probation on several occasions and was on

       probation when he committed the present offenses. Redfield professed to have

       accepted responsibility for the offenses, yet this rings hollow in light of his

       statements to the PSI investigator denying that he confined Kube using a gun,

       that witnesses against him at trial lied, and that he could not remember the

       details of the offenses because of his intoxication, despite the fact that he had

       given a detailed account of the offenses two days after they occurred when he


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2497 | August 27, 2020   Page 11 of 12
       was taken into custody. Given Redfield’s criminal record and his apparent lack

       of acceptance of responsibility for the offenses, we cannot conclude that his

       sentence is inappropriate in light of his character.


[22]   Redfield’s argument regarding his character is as follows:


               Neither does [Redfield] fall in the category of the worst offender.
               He is a drug offender, a traffic offender and has committed low
               level resisting law enforcement felonies but he is clearly not in the
               worst class of offender.


       (Appellant’s Br. p. 13). As noted above, the trial court did not impose a

       maximum sentence in this case, so there is nothing indicating it considered

       Redfield to be among the worst type of offender. Even if Redfield had received

       a maximum sentence, the rule that maximum offenses are most appropriate for

       the worst offenders “is not an invitation to determine whether a worse offender

       could be imagined, as it is always possible to identify or hypothesize a

       significantly more despicable scenario[.]” Kovats v. State, 982 N.E.2d 409, 416

       (Ind. Ct. App. 2013). Accordingly, Redfield has failed to convince us that his

       sentence is inappropriate given his character.


                                             CONCLUSION
[23]   Based on the foregoing, we conclude that Redfield’s sentence is not

       inappropriate given the nature of his offenses and his character.


[24]   Affirmed.


[25]   May, J. and Altice, J. concur

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2497 | August 27, 2020   Page 12 of 12